      Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 1 of 24




       COMPLAINT BY A PRISONER UNDER THE CIVIL RIGHTS ACT,42 U.S.C.§ 1983
      Name: ft lAklL^/
                       (Last)                              (First)                        (Middle Initial)

      Prisoner Number;           CcmkO'Mk)

      Institutional Address:                  GlftViT
                                                                                                     FILED
                                                                                                       Feb 02 2021

                                                                                                   SUSANY. SOONG
                                      UNITED STATES DISTRICT COURT                            CLERK, U.S. DISTRICT COURT
                                                                                           NORTHERN DISTRICT OF CALIFORNIA
 9                                 NORTHERN DISTRICT OF CALIFORNIA                              OaI^iInS
                                                                                                       OAKLAND
                                                                                                                       RT
                                                                                                                       =INIA

10                 PtTRfxe                         ciR,
      (Enter yourJull name.)
11
                                                                                        4:21-cv-00832 KAW
                                vs.                                    c       se No.
12                                                                    (P'iovided by the clerk uponfiling)
      MftRTiMFT: nemiTinv) FftciuTY;
13                                                                    COMPLAINT UNDER THE
      WF.y,T rniM-W tbF.TF,V^Tlon FAflUTV                             CmL RIGHTS ACT,
14                                                                    42 U.S.C. § 1983
      r.QOkS                           STAff OieTiartU
15   (Enter thefull name(s) ofthe defendant(s) in this action.)

16

17   I. Exhaustion of Administrative Remedies.
18   Note: You must exhaust available administrative remedies hejore your claim can go
            forward. The coicrt will dismiss any unexhausted claims
19

20   A.     Place ofpresent confinement
21   B. Is there a grievance procedure in this institution?           YES ||              NO □
22   C.     If so, did you present the facts in your complaint for review through the grievance
23         procedure?           YES ^            NO □                      '
24   D.    If your answer is YES, list the appeal number and the date and result of the appeal at each
25         level of review. If you did not pursue any available level of appeal, explain why.
26                 . Informal appeal:                        ~~ &y(.^202-O - B/b/26Zh - 'i/ZgJ.OZO-
27                 <^119/2070-                            - {(['{(mn
28


     PRISONER COMPLAINT (rev. 8/2015)
     Page 1 of 3
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 2 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 3 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 4 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 5 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 6 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 7 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 8 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 9 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 10 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 11 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 12 of 24
                      Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 13 of 24

  2
        9ad%\c 9£\itLe sih^/ M.                       UKllTED b\ATt.b blbKlvcv axb(i.T
  3
                                                       IOOR.THEKJ bVSTRVLT oF CAUfoRlOlA


                           - V-
 1
       ^Aje&T OiviWT/                   Ff\C\UTy
        a(\?foVRcf\T\bv:i m\ms                 ftub            COMPLAlMT
        L-!jiPiu(0:
 loi
 \\i
        2EpNGehwT e>M<?v\05,
        HMEs                            eius
                                                                              ''I^ED U
 Hi
 13{                     DefEKimwTS,.
                                                                             "^HZStO!,
 1^1
15|
IM                                      1. >\)F>\5t)\C\\0Fi hMb V3M\)e
 m
181 1. 'ffll'D \b AoWIIL ACTidU AMTViOiMEb    HI is.c StCTlOVi \m TO
      ?£t)AESS THE Oe.«?s\VAT\DV3.       COLDi Of STftTE U\VJ. Ot ^\G^Ts
m btLUlH) tjY \tte tOV-feTlTW\OU OF T^e i>vHTe& STA-Tts.TV^G COOR.T
lOi          i\)iASt>U,TlQ5^ awtififs y.S.C. SGCTiQU            im'5(ft tlb.
lij VLAxUwFF                SeeKS Ti&o\A^tvroa.Y WLVAEF POi^sOIVUT TO IZ
12}      M.^,L, ^GCT\ovi iim Avio rioi. PLh\FJT\PF CTAULey cuxms fou
t3i
21 i                       mh mi£ 1^5 of              Feoemuk^aLEs. of m\^ mtmm.
15
                 ^0A\H£A\0 0\mvC Of CAUfO^\iit\ \s ftvi A?Cioip&.\ATe veuufc ovjocr.
ly        ^3 M.'a.L, 'aeCTlOVi   Cfe3 (13 fcOtPMSe Ft I           i Sfmm T^e omsots
11        &\V\MCr R\&e TO TA\S CUWVA OO-MRRFO.
n
                                       H. ?LA\ViT\ff
       S. FU\iUTlFF tobixc 9tTf€C£ STFWjEY 4i,                  i^Uk ^aM;.      ft' -Tika-c
         FAQLVt^^^m                    iWWfrTE Af CqwtRK (LO^^k E&yJviTN bETm^OU
         VM Vie^T CaMi4\^ btT^4T\tFJ FftWLm.                                   T^CsUFSWGti
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 14 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 15 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 16 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 17 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 18 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 19 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 20 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 21 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 22 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 23 of 24
Case 4:21-cv-00832-KAW Document 1 Filed 02/02/21 Page 24 of 24
